internal_revenue_service index numbers number release date cc dom corp plr-113431-98 date distributing controlled sub sub sub sub llc llc fsub plr-113431-98 fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fsub fnewco fnewco fnewco fnewco fnewco business a plr-113431-98 business a1 business b business c dear mr cavanaugh we respond to your letter dated date requesting rulings on certain federal_income_tax consequences of a proposed transaction the information submitted is summarized below the rulings contained in this letter are based on the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party verification of this information may be required as part of the audit process summary of facts publicly traded distributing is the holding_company parent of a consolidated_group and has only common_stock outstanding attached to each share of common_stock is a purchase right not exercisable or transferable separately from the common unless and until certain events generally involving changes in control of distributing occur cumulatively the shareholder rights distributing wholly owns controlled sub and llc controlled wholly owns llc sub wholly owns sub sub sub fsub fsub fsub fsub fsub and except for a nominal interest held by llc fnewco sub wholly owns fsub sub wholly owns fsub and fsub fsub wholly owns fsub and fsub fsub wholly owns fsub fsub wholly owns fsub distributing conducts business a through controlled business b through llc and business c through sub we have received financial information indicating that business a of controlled and business b of llc each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing and certain of its subsidiaries have employee savings programs that invest savings contributions in among other things distributing stock the savings plans each of the savings plans qualifies under sec_401 of the internal_revenue_code distributing's management has determined based on the advice of consultants and on other information that the separation of business a from businesses b and c will permit the management of each to focus more efficiently on the development of its business plr-113431-98 proposed transactions to accomplish this separation distributing proposes the following series of transactions i llc will transfer to controlled the intellectual_property associated with certain business a assets ii controlled will transfer business a1 and the membership interest in llc to a newly formed corporation newco and distribute newco to distributing the internal distribution iii to facilitate the realignment of business a under controlled distributing will restructure its foreign operations by separating certain business a stock and assets from its indirect foreign subsidiaries engaged in other businesses the restructuring steps and transferring the stock and assets to controlled the restructuring steps will include but not be limited to the following a controlled will form fnewco with a cash contribution and fnewco will purchase the business a assets of fsub b fsub will purchase the business a assets of fsub c sub will distribute fsub to sub sub will distribute fsub to distributing and distributing will contribute fsub to controlled d controlled will purchase fnewco from an unrelated third party and fsub will transfer its business a assets to fnewco in exchange for the assumption by fnewco of certain fsub liabilities e controlled will form fnewco and fnewco will purchase the business a assets of sub f fsub will purchase the business a assets of fsub g sub will form fnewco with a cash contribution fsub will elect under sec_301_7701-3 of the income_tax regulations to be treated as an unincorporated division of fsub and distribute cash to fsub fsub will sell fsub to fnewco sub will contribute fsub and fsub to fnewco fsub will purchase certain business a assets from fsub fsub will elect under sec_301_7701-3 to be treated as an unincorporated division of fsub and will distribute cash to fsub fsub will sell its interest in fsub to fnewco sub will distribute fnewco to distributing and distributing will contribute fnewco to controlled llc will sell its minority interest in fnewco to fnewco sub will distribute fnewco to distributing and distributing will contribute fnewco to controlled the restructuring steps that involve transfers of business a stock and assets by distributing to controlled will be referred to collectively as the contribution plr-113431-98 iv distributing will distribute the controlled stock pro_rata to its shareholders the distribution distributing shareholders will receive cash in lieu of fractional controlled shares before the distribution distributing and controlled will have entered into a tax_sharing_agreement the tax_sharing_agreement v distributing will amend the savings plans to reflect the receipt of controlled stock representations distributing has made the following representations concerning the transactions described above in steps iii and iv the transaction a no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder b following the distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees c the total adjusted_basis and fair_market_value of the assets transferred by distributing to controlled will in each instance equal or exceed the sum of i the liabilities assumed by controlled ii any liabilities to which the transferred assets are subject and iii the fair_market_value of any other_property including money distributed to distributing shareholders under the plan_of_reorganization or to distributing creditors in connection with the reorganization d the liabilities assumed by controlled in the transaction and any liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred e the distribution is being carried out as part of a plan to allow the management of each business more efficiently to focus its efforts on the development of that business the distribution is motivated in whole or substantial part by this corporate business_purpose f apart from debt that will arise in the ordinary course of business between distributing and controlled no debt will exist between the two corporations at the time of or after the distribution g any indebtedness owed by controlled to distributing after the distribution will not be stock_or_securities under sec_355 h neither distributing nor controlled is an investment_company as defined in sec_368 and iv i the five years of financial information submitted on behalf of distributing and controlled represent each corporation's present operations and regarding each corporation there have been no substantial operational changes since the date of the last plr-113431-98 financial statements submitted j there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either after the transaction except in the ordinary course of business k there is no plan or intention by any distributing shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the transaction l there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock repurchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 and occasional purchases from the savings plans m payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions comparable to those that would be arrived at by parties bargaining at arm's length n the payment of cash in lieu of fractional shares of controlled is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained for consideration the method used for handling fractional share interests is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled common_stock o if rights similar to the shareholder rights controlled rights are attached to controlled stock in the distribution the rights will not be traded apart from the controlled stock before the occurrence of certain triggering events before the occurrence of the events to be specified the shareholder rights may be redeemed by controlled at the time the controlled stock is issued to distributing and at the time of the distribution the likelihood that the shareholder rights would be exercised will be both remote and uncertain p immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in controlled stock will be included in income immediately before the distribution see sec_1_1502-19 based solely on the information submitted and the representations set forth above we rule as follows on the transaction rulings plr-113431-98 the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each business a asset received by controlled will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each business a asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on their receipt of controlled stock in the distribution sec_355 the aggregate basis of distributing and controlled stock in the hands of a distributing shareholder after the distribution will equal the aggregate basis of the distributing stock held immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by a distributing shareholder will include the holding_period of the distributing stock on which the distribution is made provided the stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 any payment of cash in lieu of a fractional share interest in controlled will be treated for federal_income_tax purposes as if the fractional share interest had been issued in the distribution and then had been redeemed by controlled the cash payment will be treated as having been received in exchange for the constructively redeemed fractional share under sec_302 rev_rul 1966_2_cb_116 revproc_77_41 c b provided that at the time of the distribution any controlled rights remain contingent non-exercisable and subject_to redemption if issued the receipt of these rights by distributing or its shareholders will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event giving rise to the realization of gross_income by either distributing controlled or the distributing shareholders rev_rul c b plr-113431-98 payments made by distributing to controlled or by controlled to distributing under the tax_sharing_agreement i that have arisen or will arise for a taxable_period ending before the distribution or for a taxable_period beginning on or before and ending after the distribution and ii that will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution caveats we express no opinion on the tax effects of the transaction under other provisions of the code and regulations or the tax effects of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i the internal distribution ii the savings_plan amendments under sec_83 sec_162 or sec_421 through iii the restructuring steps or iv the validity or consequences of any election under sec_301_7701-3 made by any entity involved in the restructuring steps in addition no opinion is expressed under v sec_367 and b regarding the contribution by sub of fsub and fsub stock to fnewco or the deemed contribution of fnewco stock by distributing to fnewco see sec_1_367_a_-3 and b and sec_1_367_a_-8 vi sec_367 regarding contributions of cash if the cash was appreciated foreign_currency by u s members of the group to foreign members vii sec_367 and sec_1248 regarding the distribution of fsub by sub to sub and by sub to distributing the distribution of fnewco by sub to distributing or the distribution of fnewco by sub to distributing sections b -10 b and b - d - f viii sec_367 regarding the deemed liquidation of fsub into fsub sections b -1 c and d and b - c ix sec_881 sec_882 sec_897 or sec_951 regarding the dividend from fsub to fsub the sale by sub of business a assets to fnewco the sale by fsub of business a assets to fnewco the sale by fsub of business a assets to fsub the sale by fsub of business a assets to fsub the sale of fsub by fsub to fnewco or the sale by fsub of business a assets to fnewco procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 plr-113431-98 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by ________________________________ wayne t murray senior technician reviewer branch
